 1                                                                  The Hon. Marc Barreca
                                                                    Chapter 13
 2                                                                  Location: Telephonic (Everett)
                                                                    Hearing Date: December 23, 2020
 3                                                                  Hearing Time: 9:00 a.m.
                                                                    Response Due: December 16, 2020
 4

 5
                                        UNITED STATES BANKRUPTCY COURT
 6
                                        WESTERN DISTRICT OF WASHINGTON
 7

 8                                       ) Chapter 13
     In re:                              )
 9                                       ) No. 15-15924-MLB
     RONALD EDGAR HOWELL                 )
10                                       ) DEBTORS’ NOTICE OF HEARING AND
     DEE LORENE SHISHIDO                 ) MOTION FOR AN ORDER OF
11                                       ) CONTEMPT FOR BREACH OF THE
               Debtor.                   ) CONFIRMED PLAN AND ORDER OF
12                                       ) CONFIRMATION AND VIOLATIONS OF
                                         ) 11 U.S.C. §524(i) AND THE DISCHARGE
13                                       ) INJUNCTION
          PLEASE TAKE NOTICE that the debtors’ motion for an order of contempt for breach
14

15
     of the confirmed plan and order of confirmation and violations of 11 U.S.C. §524(i) and the

16   discharge injunction, is set for hearing as follows:
17
     JUDGE Marc Barreca                                             TIME 9:00 a.m.
18
     PLACE Telephonic (see instructions below)
                                                                    DATE December 23, 2020
19

20             IF YOU OPPOSE the Motion, you must file your written response with the clerk’s office
21   of the bankruptcy court and deliver copies to the undersigned NOT LATER THAN THE
22
     RESPONSE DATE, which is December 16, 2020. If you file a response, you are also required to
23
     appear at the hearing.
24

25             IF NO RESPONSE IS TIMELY FILED AND SERVED, THE COURT MAY, IN ITS
26   DISCRETION, GRANT THE MOTION PRIOR TO THE HEARING, WITHOUT FURTHER
27
     NOTICE, AND STRIKE THE HEARING.
28

29

     Notice of Hearing and Motion for Order of Contempt - 1         Cawood K. Bebout WSBA #34904
                                                                    1023 S. 3rd St., Mount Vernon, WA 98273
                                                                    (360) 419-3196 (office) (360) 336-1962 (fax)



      Case 15-15924-MLB                    Doc 70         Filed 11/29/20     Ent. 11/29/20 18:36:39                Pg. 1 of 11
 1

 2   Instructions:
 3
     (1) Dial: 1-888-363-4749. For hearings held at the hour, please call in 10 minutes before the
 4
     hour to avoid AT&T conference call congestion.
 5

 6
     (2) Enter Access Code: 9365479#

 7   (3) Press the # sign
 8
     (4) Enter Security Code when prompted: 8574#
 9
     (5) Speak your name when prompted
10

11
     Guidelines:

12   (1) Use a land line phone and not a cell phone, if possible. Do not us a speaker phone and do not
13
     use “hands-free” if using a cell phone.
14
     (2) Make the call from a quiet area where background noise is minimal.
15

16   (3) Mute your phone until the judge calls your case before speaking (press “*6” to mute or

17   unmute).
18
     (4) Do not put the phone on hold at any time after the call is connected.
19
     (5) In the event you are unable to connect to the conference call after following the above
20

21   procedures, please contact chambers at (206) 370-5310.

22                                                             MOTION
23
               COME NOW debtors Ronald Edgar Howell and Dee Lorene Shishido (hereafter
24
     collectively referred to as “Debtors”) and respectfully move the Court for an order of contempt
25

26   against Navient Corporation, and in support thereof state as follows:

27             1.         Debtors commenced this case on October 1, 2015, by filing a voluntary petition
28
     for relief under Chapter 13 of Title 11 of the United States Code.
29

     Notice of Hearing and Motion for Order of Contempt - 2         Cawood K. Bebout WSBA #34904
                                                                    1023 S. 3rd St., Mount Vernon, WA 98273
                                                                    (360) 419-3196 (office) (360) 336-1962 (fax)



      Case 15-15924-MLB                    Doc 70         Filed 11/29/20     Ent. 11/29/20 18:36:39                Pg. 2 of 11
               2.         On March 26, 2020, the Court entered a Discharge of Debtors After Completion
 1

 2   of Chapter 13 Plan pursuant to 11 U.S.C. §1328(a). [Dkt. 43].
 3
               3.         Debtors scheduled unsecured student loans owing to Sallie Mae.
 4
                                                               CLAIM 3
 5

 6
               4.         On October 28, 2015, Navient Solutions, Inc., filed a proof of claim on behalf of

 7   United Student Aid Funds, Inc., for an unsecured student loan. [ECF Claims Register #3-1]. The
 8
     claim stated that the amount of the claim was $7,978.75. Attached to the proof of claim were a
 9
     document entitled, “CLASS – 133-MONETARY HISTORY,’ which appears to be a transaction
10

11
     history, and a redacted Federal Family Education Loan Program (FFELP) Loan Application and

12   Master Promissory Note executed by joint debtor Dee L. Shishido on July 9, 2006. The
13
     transaction history states that the original loan principal amount was $10,576.00, and the amount
14
     owing as of October 4, 2015, was $7,978.15.
15

16             5.         On May 29, 2018, an amended proof of claim was filed by United Student Aid

17   Funds, Inc. (USAF) to amend Claim No. 3. [ECF Claims Register #3-2]. In addition to changing
18
     the identity of the creditor from “Navient Solutions, Inc., on behalf of United Student Aid Funds,
19
     Inc.,” the amended proof of claim changed the address where payments should be sent from:
20

21   USA Funds – MC E2148
     Attn: Deposit Operations
22   P.O. Box 6180
     Indianapolis, IN 46206-6180
23

24   to the following:
25
     United Student Aid Funds, Inc. (USAF)
26   PO Box 809142
     Chicago IL 60680
27

28
     The amended proof of claim acknowledged that it was amending Claim No. 3 filed on October

29   28, 2015.

     Notice of Hearing and Motion for Order of Contempt - 3         Cawood K. Bebout WSBA #34904
                                                                    1023 S. 3rd St., Mount Vernon, WA 98273
                                                                    (360) 419-3196 (office) (360) 336-1962 (fax)



      Case 15-15924-MLB                    Doc 70         Filed 11/29/20     Ent. 11/29/20 18:36:39                Pg. 3 of 11
                                                               CLAIM 4
 1

 2             6.         On October 28, 2015, Navient Solutions, Inc., filed a proof of claim on behalf of
 3
     United Student Aid Funds, Inc., for an unsecured student loan. [ECF Claims Register #4-1]. The
 4
     claim stated that the amount of the claim was $4,552.45. Attached to the proof of claim were a
 5

 6
     document entitled, “CLASS – 133-MONETARY HISTORY,’ which appears to be a transaction

 7   history, and a redacted Federal Family Education Loan Program (FFELP) Loan Application and
 8
     Master Promissory Note executed by joint debtor Dee L. Shishido on July 9, 2006. The
 9
     transaction history states that the original loan principal amount was $5.835.00, and the amount
10

11
     owing as of October 1, 2015, was $4,599.44, and as of October 24, 2015, was $4,549.47, which

12   reflected receipt of a payment in the amount of $74.79.
13
               7.         On May 29, 2018, an amended proof of claim was filed by United Student Aid
14
     Funds, Inc. (USAF) to amend Claim No. 3. [ECF Claims Register #4-2]. In addition to changing
15

16   the identity of the creditor from “Navient Solutions, Inc., on behalf of United Student Aid Funds,

17   Inc.,” the amended proof of claim changed the address where payments should be sent from:
18
     USA Funds – MC E2148
19   Attn: Deposit Operations
     P.O. Box 6180
20   Indianapolis, IN 46206-6180
21
     to the following:
22
     United Student Aid Funds, Inc. (USAF)
23
     PO Box 809142
24   Chicago IL 60680
25
     The amended proof of claim acknowledged that it was amending Claim No. 4 filed on October
26
     28, 2015.
27

28

29

     Notice of Hearing and Motion for Order of Contempt - 4         Cawood K. Bebout WSBA #34904
                                                                    1023 S. 3rd St., Mount Vernon, WA 98273
                                                                    (360) 419-3196 (office) (360) 336-1962 (fax)



      Case 15-15924-MLB                    Doc 70         Filed 11/29/20     Ent. 11/29/20 18:36:39                Pg. 4 of 11
                                                               CLAIM 5
 1

 2             8.         On October 28, 2015, Navient Solutions, Inc., filed a proof of claim on behalf of
 3
     United Student Aid Funds, Inc., for an unsecured student loan. [ECF Claims Register #5-1]. The
 4
     claim stated that the amount of the claim was $4.877.16. Attached to the proof of claim were a
 5

 6
     document entitled, “CLASS – 133-MONETARY HISTORY,’ which appears to be a transaction

 7   history, and a redacted Federal Family Education Loan Program (FFELP) Loan Application and
 8
     Master Promissory Note executed by joint debtor Dee L. Shishido on July 9, 2006. The
 9
     transaction history states that the original loan principal amount was $5.963.00; the amount
10

11
     owing as of October 1, 2015, was $4.927.49; and the amount owing as of October 24, 2015, was

12   $4,873.76, reflecting receipt of a payment in the amount of $80.10.
13
               9.         On May 29, 2018, an amended proof of claim was filed by United Student Aid
14
     Funds, Inc. (USAF) to amend Claim No. 3. [ECF Claims Register #3-2]. In addition to changing
15

16   the identity of the creditor from “Navient Solutions, Inc., on behalf of United Student Aid Funds,

17   Inc.,” the amended proof of claim changed the address where payments should be sent from:
18
     USA Funds – MC E2148
19   Attn: Deposit Operations
     P.O. Box 6180
20   Indianapolis, IN 46206-6180
21
     to the following:
22
     United Student Aid Funds, Inc. (USAF)
23
     PO Box 809142
24   Chicago IL 60680
25
     The amended proof of claim acknowledged that it was amending Claim No. 5 filed on October
26
     28, 2015.
27

28

29

     Notice of Hearing and Motion for Order of Contempt - 5         Cawood K. Bebout WSBA #34904
                                                                    1023 S. 3rd St., Mount Vernon, WA 98273
                                                                    (360) 419-3196 (office) (360) 336-1962 (fax)



      Case 15-15924-MLB                    Doc 70         Filed 11/29/20     Ent. 11/29/20 18:36:39                Pg. 5 of 11
                                                       TRUSTEE PAYMENTS
 1

 2             10.        The Chapter 13 paid 100% of the amounts set forth in Claims 3, 4, and 5,
 3
     pursuant to the Debtors’ confirmed plan:
 4
                      CLAIM                                      AMOUNT CLAIMED                          AMOUNT PAID
 5             Claim 3 (Trustee Claim 42)                        $7,978.75                               $7,978.75
 6
               Claim 4 (Trustee Claim 69)                        $4,552.45                               $4,552.45
               Claim 5 (Trustee Claim 70)                        $4,877.17                               $4,877.16
 7
                          TOTAL PAID                                                                                $17,408.36
 8

 9             11.        Attached hereto as Exhibits 1, 2, and 3 are the records posted on the 13Network

10   of the dates and amounts of the Chapter 13 Trustee’s payments in full of Claims 3, 4, and 5.
11
                                    POST DISCHARGE ATTEMPTS TO COLLECT
12
               12.        On May 18, 2020, joint debtor Dee Shishido received an undated letter from
13

14   “Navient” notifying her that “your student loans are now being serviced by Navient” and stating
15   the following:
16
                       We’ve recently been notified that your bankruptcy case has concluded. Since the
17             loans shown below were not discharged through your bankruptcy, you’re now
               responsible for repaying the remaining balance of the loans, according to the terms of the
18
               promissory notes.
19
     Attached hereto as Exhibit 4 is the May 18, 2020, letter sent to joint debtor Dee Shishido.
20

21             13.        The following loans listed in the letter were the same loans that were the subject

22   of Claims 3, 4, and 5 [ECF Claims Register Nos. 3-2, 4-2, 5-2]:
23
                                     Original Principal                 Unpaid Principal
24                                   $10,576.00                         $2,780.52
                                     $ 5,835.00                         $1,581.83
25
                                     $ 5,963.00                         $1,694.74
26
                                                          Total Unpaid Principal              $6,057.09
27

28
               14.        The loans listed in the letter as having unpaid principal balances due are the same

29   three loans that the Trustee paid in full.

     Notice of Hearing and Motion for Order of Contempt - 6          Cawood K. Bebout WSBA #34904
                                                                     1023 S. 3rd St., Mount Vernon, WA 98273
                                                                     (360) 419-3196 (office) (360) 336-1962 (fax)



      Case 15-15924-MLB                    Doc 70         Filed 11/29/20      Ent. 11/29/20 18:36:39                 Pg. 6 of 11
               15.        The May 18, 2020, letter sets out a repayment schedule of 120 monthly payments
 1

 2   of $75.09 each, totaling $9,010.80, in payment of an unpaid principal balance of $6,057.09,
 3
     unpaid interest to be added to the principal of $0.00, and estimated interest over the life of the
 4
     loan in the amount of $2,953.71.
 5

 6
               16.        On May 19, 2020, joint debtor Dee Shishido called the contact number on the

 7   letter and spoke to a representative.
 8
               17.        Debtor Dee Shishido informed the representative that she and her husband had
 9
     completed their Chapter 13 bankruptcy and received a discharge. She also told the representative
10

11
     that the student loans that were listed in the May 18, 2020, letter had been paid in full during the

12   course of the bankruptcy.
13
               18.        The representative responded that there was no record of the Debtors’ bankruptcy
14
     or of any payments having been made on the student loans.
15

16             19.        The web address provided on all of the Navient correspondence directed to the

17   joint debtor is navient.com, which is the web address of Navient Corporation.
18
               20.        The invoices with attached payment coupons instruct the joint debtor to make
19
     checks payable to “Navient.”
20

21             21.        The current President and CEO of Navient Corporation is Jack Remondi, 123

22   Justison Street, Wilmington, DE 19801.
23
               22.        The three student loan accounts and account balances are disclosed on joint
24
     debtor’s credit report with the creditor shown as “Navient” and the address provided is the
25

26   address of the corporate headquarters of Navient Corporation in Wilmington, Delaware.

27

28

29

     Notice of Hearing and Motion for Order of Contempt - 7         Cawood K. Bebout WSBA #34904
                                                                    1023 S. 3rd St., Mount Vernon, WA 98273
                                                                    (360) 419-3196 (office) (360) 336-1962 (fax)



      Case 15-15924-MLB                    Doc 70         Filed 11/29/20     Ent. 11/29/20 18:36:39                Pg. 7 of 11
               23.        On May 26, 2020, Debtors filed and served a motion for an order of contempt for
 1

 2   breach of the confirmed plan and order of confirmation and violations of 11 U.S.C. §524(i) and
 3
     the discharge injunction. [Dkt. 48].
 4
               24.        No response was filed to this motion.
 5

 6
               25.        On July 6, 2020, the court entered an order granting Debtors’ motion. [Dkt. 52].

 7             26.        Navient sent payment invoices to joint debtor Dee Shishido dated May 8, 2020,
 8
     June 10, 2020, and July 10, 2020, continuing to seek payment of the principal amounts that
 9
     debtors had paid in full during their Chapter 13 bankruptcy. Attached hereto as Exhibits 5, 6, and
10

11
     7, are copies of these invoices.

12             27.        Joint debtor suffered a massive heart attack on July 19, 2020, resulting is a two-
13
     week hospital stay and double bypass surgery.
14
               28.        Joint debtor suffers from diabetes.
15

16             29.        From and after September 8, 2020, Navient has repeatedly called and texted joint

17   debtor on her cell phone.
18
               30.        The phone calls, texts, and continuing attempts to collect on student loans that
19
     were paid in full through Debtors’ Chapter 13 bankruptcy has caused extreme stress and anxiety
20

21   to Debtors.

22             31.        Joint debtor’s recovery from her bypass surgery has been negatively affected by
23
     the stress and anxiety caused by the ongoing efforts of Navient to collect.
24
               32.        The conduct of Navient in its relentless efforts to collect has caused joint debtor
25

26   Dee Shishido to suffer high blood pressure, increased glucose levels, sleeplessness, and

27   depression, and has worsened joint debtor’s PTSD.
28

29

     Notice of Hearing and Motion for Order of Contempt - 8         Cawood K. Bebout WSBA #34904
                                                                    1023 S. 3rd St., Mount Vernon, WA 98273
                                                                    (360) 419-3196 (office) (360) 336-1962 (fax)



      Case 15-15924-MLB                    Doc 70         Filed 11/29/20     Ent. 11/29/20 18:36:39                Pg. 8 of 11
               33.        Debtor Ron Howell has had to take days off work to support and help joint debtor
 1

 2   deal with the stress and anxiety she is experiencing.
 3
               34.        The physical symptoms joint debtor Dee Shishido has experienced as a result of
 4
     the stress and anxiety caused by Navient’s conduct has affected her ability to work and operate
 5

 6
     her business.

 7             35.        On August 12, 2020, Debtors filed and served a motion for an order of contempt
 8
     for breach of the confirmed plan and order of confirmation and violations of 11 U.S.C. §524(i)
 9
     and the discharge injunction. [Dkt. 54].
10

11
               36.        Navient did not respond to Debtors’ motion.

12             37.        On September 30, 2020, the court entered an order granting debtors’ motion and
13
     finding Navient in contempt of court for having willfully violated the discharge order, 11 U.S.C.
14
     §524(i), the confirmed plan, and the order of confirmation. [Dkt. 57].
15

16             38.        On October 20, 2020, the court sua sponte closed Debtors’ case.

17             39.        On November 11, 2020, Debtors moved to reopen the case and paid the reopening
18
     fee of $235.00 even though they were exempt from payment of the fee because they were
19
     attempting to bring a motion for a discharge violation. [Dkt. 58].
20

21             40.        Navient sent payment invoices to joint debtor Dee Shishido dated August 10,

22   2020, September 10, 2020, and October 11, 2020, continuing to seek payment of the principal
23
     amounts that debtors had paid in full during their Chapter 13 bankruptcy. Attached hereto as
24
     Exhibits 8, 9, and 10, are copies of these invoices.
25

26             41.        Navient sent past due notices to joint debtor Dee Shishido dated August 22, 2020,

27   September 10, 2020, October 6, 2020, and October 11, 2020. Attached hereto as Exhibits 11, 12,
28
     13, and 14, are copies of these past due notices.
29

     Notice of Hearing and Motion for Order of Contempt - 9         Cawood K. Bebout WSBA #34904
                                                                    1023 S. 3rd St., Mount Vernon, WA 98273
                                                                    (360) 419-3196 (office) (360) 336-1962 (fax)



      Case 15-15924-MLB                    Doc 70         Filed 11/29/20     Ent. 11/29/20 18:36:39                Pg. 9 of 11
               42.        On November 4, 2020, Debtors filed and served a notice of presentation of order
 1

 2   related to the two orders [Dkt. 52, 57] the court had entered finding Navient in contempt. [Dkt.
 3
     59].
 4
               43.        On November 4, 2020, Debtors filed and served a motion for an order of
 5

 6
     contempt for breach of the confirmed plan and order of confirmation and violations of 11 U.S.C.

 7   §524(i) and the discharge injunction related to the collections attempts in August through
 8
     October, 2020. [Dkt. 60].
 9
               44.        Navient did not respond to Debtors’ third motion for contempt [Dkt. 60] or notice
10

11
     of presentation or order [Dkt. 59].

12             45.        On November 10, Navient sent Debtors a past due notice and payment invoice.
13
     Attached hereto as Exhibits 15 and 16 are copies of the past due notice and invoice dated
14
     November 11, 2020.
15

16             46.        On November 24, 2020, the court lodged but did enter the orders Debtors had

17   submitted on the two motions in which the court had entered an order of contempt, and the third
18
     motion filed after the case was reopened, for improper service.
19
               47.        The declaration of joint debtor Dee Shishido is submitted as Exhibit 17.
20

21             48.        Debtors have incurred and continue to incur attorney’s fees and costs in

22   responding to Navient’s conduct.
23
               49.        The declaration of Debtors’ attorney with itemized time is submitted as Exhibit
24
     18.
25

26             50.        Navient’s post discharge efforts to collect the student loans that were paid in full

27   during the Debtors’ bankruptcy and Navient’s failure to credit payments received under Debtors’
28

29

     Notice of Hearing and Motion for Order of Contempt - 10        Cawood K. Bebout WSBA #34904
                                                                    1023 S. 3rd St., Mount Vernon, WA 98273
                                                                    (360) 419-3196 (office) (360) 336-1962 (fax)



     Case 15-15924-MLB                    Doc 70         Filed 11/29/20     Ent. 11/29/20 18:36:39                 Pg. 10 of 11
     plan breached the confirmed plan and order of confirmation and are willful violations of 11
 1

 2   U.S.C. §524(i) and the discharge injunction.
 3
               WHEREFORE, Debtors respectfully request that the Court enter its Order:
 4
               A.         Finding Navient in civil contempt of court for violation of the discharge
 5

 6
     injunction;

 7             B.         Finding Navient in civil contempt for breach of the confirmed plan and order of
 8
     confirmation, and violation of 11 U.S.C. §524(i);
 9
               C.         Awarding Debtors their actual damages in the amount of $80,000;
10

11
               D.         Awarding Debtors their reasonable attorney’s fees and costs in the amount of

12   $9,310;
13
               E.         Awarding Debtors the sum of $15,000 as punitive damages;
14
               F.         Awarding Debtors such other and further relief as the Court may deem just and
15

16   proper.

17   Dated: November 29, 2020.                                         /s/Cawood K. Bebout
                                                                       Cawood K. Bebout, WSBA #34904
18
                                                                       Attorney for Debtors
19

20

21

22

23

24

25

26

27

28

29

     Notice of Hearing and Motion for Order of Contempt - 11        Cawood K. Bebout WSBA #34904
                                                                    1023 S. 3rd St., Mount Vernon, WA 98273
                                                                    (360) 419-3196 (office) (360) 336-1962 (fax)



     Case 15-15924-MLB                    Doc 70         Filed 11/29/20     Ent. 11/29/20 18:36:39                 Pg. 11 of 11
